NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 05/17/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 05/17/2022, claims 9-15 were cancelled, claims 1, 2, 6, and 8 were amended, and new claims 16-27 were added.  Claims 1-8 and 16-27, as filed on 05/17/2022, are currently pending and considered below.

Response to Amendment
The replacement drawing sheets were received on 05/17/2022.  These replacement drawing sheets are acceptable.
The objections to the abstract of the disclosure, and the drawing and specification objections have been obviated in view of applicant’s amendments and arguments filed 05/17/2022.  The claim objections have been in part obviated in view of applicant’s amendments and arguments filed 05/17/2022, see below.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 05/17/2022, and were withdrawn.  The rejection under 35 U.S.C. § 101 and section 33(a) of the America Invents Act has been obviated in view of applicant’s amendments and arguments filed 05/17/2022, and was withdrawn.  The rejections of claims 1-3, 6, and 7 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 05/17/2022.  The rejection of claim 4 under 35 U.S.C. § 103 was withdrawn in view of applicant’s amendments and arguments filed 05/17/2022.
Claims 1-8 and 16-21, as filed on 05/17/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Paul Schranz (applicant and pro se inventor) on 05/20/2022.

The application has been amended as follows:
In claim 1, lines 3-4, “a first of elongate member” has been replaced with --- a first elongate member ---.

In claim 1, line 11, “the pivot axis is configured to be substantially a longitudinal axis of the user” has been replaced with --- the pivot axis is configured to be substantially a longitudinal axis of a torso of the user ---.

In claim 17, line 2, “a torso of the user about the longitudinal axis of the user” has been replaced with --- the torso of the user about the longitudinal axis of the torso of the user ---.

In claim 18, lines 3-4, “a first of elongate member” has been replaced with --- a first elongate member ---.

In claim 18, lines 13-14, “and the cross-beam is above the user” has been replaced with --- and the cross-beam is configured to be disposed above the user ---.

In claim 20, line 1, “wherein the  lever arm” has been replaced with --- wherein the lever arm ---.

In claim 21, line 2, “a torso of the user about a longitudinal axis of the user” has been replaced with --- a torso of the user about a longitudinal axis of the torso of the user ---.

Claims 22-27 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Kuehne – US 2016/0001118) fails to teach or render obvious an exercise apparatus in combination with all of the elements and structural and functional relationships as claimed and further including:
the pivot axis is configured to be substantially a longitudinal axis of a torso of the user (claim 1); and
wherein the biasing device is configured to be disposed above the user of the treadmill or wherein the lever arm is vertically oriented and the cross-beam is configured to be disposed above the user (claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784